Citation Nr: 0504548	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-41 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  He died in December 1993.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

In her November 2004 substantive appeal, the appellant 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ), formerly known as a Member of the Board.  This type of 
hearing often is referred to as a Travel Board hearing.  As 
no such hearing has been scheduled in regards to the issue 
currently on appeal, a remand is in order.  See 38 C.F.R. §§ 
20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the appellant for a Travel Board 
hearing at the earliest opportunity, and 
notify her and her representative of the 
date, time, and location of the hearing.  
If, for whatever reason, she decides that 
she no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if she fails to 
report for the scheduled hearing without 
good cause, this also should be 
documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




